 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompacted Powdered Metals, Inc. and United Steel-workers of America, AFL-CIO-CLC. Case 6-CA-9271August 1, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn February 4, 1977, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2AMENDED CONCLUSION OF LAWBy discharging employees because they engaged inunion and protected concerted activity, and byfailing to offer reinstatement to strikers whenvacancies arose, Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3)and affecting commerce within the meaning ofSection 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Compacted Powdered Metals, Inc., Ridgway,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Discharging or refusing to reinstate anyemployees because they have engaged in union andprotected concerted activities for mutual aid andprotection."2. Substitute the following for paragraph l(b):"(b) In any other manner interfering with, restrain-ing, or coercing their employees in the exercise oftheir rights protected by Section 7 of the Act."3. Substitute the attached notice for that of theAdministrative Law Judge.231 NLRB No. 11t The Administrative Law Judge's finding that Respondent violated Sec.8(aX3) of the Act by discharging the economic strikers on April 28 and,thereafter, by failing and refusing to reinstate four of them is unsupportedby any factual information which ties this conduct to the employees' unionactivities. The record indicates that pnor to the strike, which began on April23, 1976, the employees had organized into a committee to bargain withtheir Employer and struck when the Employer refused to meet theirdemands. By letter dated May 4, while the strike was in progress, theCharging Party, United Steelworkers of America, AFL-CIO, demandedrecognition as the employees' collective-bargaining representative andoffered to prove its majority by a card check. On May 5, 1976. the ChargingParty's name appeared on employees' picket signs. Based on the foregoing.and on the record as a whole, we agree with the Administrative Law Judge'sfinding that Respondent violated both Sec. 8(aX3) and (I) of the Act bydischarging the strikers and refusing to reinstate them upon theirunconditional offers to return to work.2 In par. I(b) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "in any like or related manner."Respondent here has committed violations which go to the very heart of theAct. We shall therefore require Respondent to cease and desist from in anyother manner infringing upon the rights guaranteed to employees by Section7 of the Act. N.LR.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4,1941); Electrical Fittrrings Corporation, a subsidiary of I-T E ImperialCorporalion, 216 NLRB 1076(1975).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or refuse to reinstateany employees because they engage in union andprotected concerted activities for mutual aid andprotection.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed by the National LaborRelations Act.WE WILL offer reemployment to Valiery Vogt,Diane D'Amore, George Hollobaugh, and JamesLaughner and WE WILL pay them for losses theysuffered as a result of their not having beenreinstated when positions which they could fillfirst became available.COMPACTED POWDEREDMETALS, INC.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Ridgway, Pennsylvania, on October 19, 1976,pursuant to charges filed May 21, 1976, and amended July28, 1976, and a complaint issued July 30, 1976, andamended October 12, 1976, alleging that Respondentviolated Section 8(a)(1) and (3) of the Act. Briefs have beenfiled by the General Counsel and Respondent.Upon the entire record in the case, including myobservation of the witnesses, I make the following:68 COMPACTED POWDERED METALS, INC.FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENT AND THELABOR ORGANIZATION INVOLVEDRespondent is a Pennsylvania corporation engaged inthe production of pressed metal products at its plant inRidgway, Pennsylvania. During the 12-month periodpreceding the issuance of the complaint herein, Respon-dent sold and shipped goods valued in excess of $50,000from its plant in Pennsylvania to points located outsidePennsylvania. I find, as Respondent admits, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. United Steelworkers ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.1. THE UNFAIR LABOR PRACTICESA. The FactsOn April 23, 1976,1 16 of the approximately 25employees in Respondent's production and maintenancedepartments began an economic strike. The strikersincluded eight operators, three diesetters, one diesettertrainee, one inspector, two maintenance employees, andone tool-and-die maker. Two supervisors also joined thestrike. On April 28, Respondent sent to each of the strikersa letter reading as follows:This is to advise you that your employment withCPMI is terminated as of April 28, 1976, because youhave been permanently replaced as of that date forpurely economic reasons.We are enclosing you final check.If you wish to reapply for a new position with thiscompany, we will gladly accept your application for anew position with this company.Very truly yours,Earl H. OsbornePresidentBetween April 23 and 28, Respondent hired fiveoperators, one of whom left the same day he was hired.Respondent also hired one shipping department employeeduring that period, also terminated the same day he washired, and one maintenance man. In addition, PresidentOsborne testified that four other persons were "contacted,"and commitments to hire them made, during that period.These four included two diesetters, one quality controlperson, and one tool designer, all of whom, according toOsborne, had "more experience" than the ones "wepresently had." Osborne added that the two employees inquestion had "agreed to come in the future," but "some" ofthem did not come to the Company.Company records show that a new diesetter came towork May 8, another new diesetter reported June 16, twonew diesetter trainees reported to work June 9, one of' All dates herein are in the year 1976.2 In view of its "100 applications" for employment after Apnl 28. andRespondent's continuing to interview for operator positions after May 17, itseems likely that the ads ran for longer than the end of the strike on May 14.whom was terminated June 15, a quality control man cameto work June 1, and new diesetter trainees reported on July19 and 22 (terminated August 13) and August 8 (terminat-ed August 30). On April 28, Respondent was using asecretary as an operator, a design engineer on diesetterwork, and its plant superintendent, Jordan, also ondiesetter work. By May 14, the first two had resumed theirnormal work, but Jordan continued to do diesetter work.After April 28 and prior to May 14, when the strikeended, Respondent rehired operator Alice Buck (who hadreceived one of the April 28 termination letters), and hirednew operators Dennis Bauer, Theresa Secor, and AnnMarie Farr. The strike ended May 14. Thereafter, DianeD'Amore, Valiery Vogt, and George Hollobaugh, allclassified as "operators," were never rehired, although eachfilled out an application for employment, at Respondent'sdirection, Hollobaugh on May 14, and Vogt and D'Amoreon May 17. James Laughner, a diesetter trainee prior to thestrike, also filled out the application for new employmenton May 17, listing "die setter" on the application as"position applied for." Laughner was not rehired untilAugust 10, when he returned as an operator, moving todiesetter trainee a short time later.After May 14, and until the date of the hearing herein, onOctober 19, Respondent hired 18 operators, 3 in May, 3 inJune, 9 in July, and 3 in August. During the same periodRespondent hired five diesetter trainees, two in June, twoin July, and one in August.Respondent's "operators" constitute, as noted above, thelarge majority of its employees. There are both press andfurnace operators, the two being interchangeable, andrequiring very little ("a matter of days," according toOsborne) training. Its diesetters and diesetter trainees arealso able to perform operator work. Prior to the onset ofthe strike, Respondent had been running ads in thenewspaper for employees, in contemplation of expandingits work force, and these ads continued to run for at least ashort time after the strike began.2Also, as of the time of thehearing, Respondent had acquired "at least" 8 newmachines, necessitating from 8 to 12 employees to operate.B. DiscussionThe only issues in this case are whether Respondentviolated Section 8(aX)() and (3) of the Act by dischargingeconomic strikers, and by subsequently refusing to rein-state four of them upon their applications for employmentat the end of the strike.Discharging economic strikers, even assuming that theyhave been "permanently replaced," is clearly violative ofSection 8(aXI) of the Act, for even replaced economicstrikers remain employees within the meaning of Section2(3) of the Act. Brooks Research & Manufacturing, Inc., 202NLRB 634 (1973). Such strikers are entitled, even with nopositions open to them at the time they end their strike andseek to return to work,3to reemployment as jobs open upbecause replacements leave, or business expands. Theycannot be regarded merely as applicants for new employ-ment, to be hired or rejected on their merits vis-a-vis otherI Whether because of permanent replacement. or a curtailment in theiremployer's business, eliminating the need for them at that moment.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplicants for employment, and that is precisely whatRespondent attempted to make them in its April 28 letter.The Laidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414F.2d 99 (C.A. 7, 1969), cert. denied 397 U.S. 920 (1970).The letter stated that the strikers' employment was"terminated," and that they could, if they wished, "reapplyfor a new position with this company." By sending thistermination letter, accordingly, Respondent violated Sec-tion 8(a)(1), even assuming that at that moment Respon-dent had no need for the services of its striking employees.In any event, the facts set forth above demonstrate thatnot all strikers had been permanently replaced by April 28,for at least three new operators were hired thereafter, butprior to the end of the strike on May 14, and a secretary, adesign engineer, and the plant superintendent wereperforming production work after May 14. Furthermore,Respondent had been contemplating expanding its opera-tions for some time, had been running ads in the newspaperfor new employees, continued to run these ads after April23, and in response to the question whether the ads ranafter April 28, and during May, President Osborne said, "Ican't recall ...I'd still have to refer to my records,"creating a strong inference that the ads did continue to runpast April 28. Finally, four of the asserted replacementshad not only not reported to work by April 28, "some"never did so report. Accordingly, the discharge letters wereviolative of Section 8(a)(l) and (3) of the Act for theadditional reason that it was not the fact that all employeeshad been permanently replaced, in any sense of thosewords, at the time the letter was sent, and this case istherefore factually within the ambit of, and controlled by,N.L.R.B. v. International Van Lines, 409 U.S. 48 (1972).Finally, it is virtually conceded by Respondent, as itwould necessarily have to be in the light of the documenta-ry evidence in Respondent's records that Respondent hiredmany brand new operators and diesetter trainees afterVogt, D'Amore, Hollobaugh, and Laughner applied forjobs on May 14 and 17, never rehired the first three, anddid not rehire Laughner until August 10. On the face of it,the failure to rehire Vogt, D'Amore, and Hollobaugh at all,and Laughner until August 10, entailed a violation ofSection 8(a)(1) and (3) of the Act.Respondent defends its conduct on various grounds as tothese employees. With respect to D'Amore and Vogt,Respondent views their status as special because at thetime they were working they were full-time studentsoperating under a special school-sponsored program, and,additionally, because the work performance of each haddeclined in the last few months on the job. It is plain fromthe testimony of their foreman, Ronald Jordan, that any"decline" in their performance on the job was minimaland, at most, involved in the case of D'Amore going from"excellent" ratings in many of the categories to an"average" or "above average" rating in those categories.Her last rating shows no "below average" or "unsatisfacto-ry" rating. Vogt was not "rated" in the same way asD'Amore, but Jordan testified that her work declinedfollowing "a back injury or something." There is noindication in the record that the company was dissatisfiedI When the two began working, according to Osborne, "It wasunderstood that after they had finished high school, that we would retainthem as operators or whatever we felt that they had the experience for."with the work of either D'Amore or Vogt, or that itcontemplated not keeping them on after their graduation.4The fact that they obtained their jobs under a "special"program, therefore, obviously had nothing to do with theircontinued employment, and in no way diminished theirrights, under Laidlaw, supra, to be reinstated to availablepositions after the strike was over.As to Hollobaugh, Respondent asserts that he was still a"probationary employee" as of the time of his April 28termination, having worked 317 hours, 3 less than the 320Respondent regarded as a probationary period, and that he"was never advised by Respondent that he had successfullycompleted his probationary period." Jordan testified thathe was about to recommend extension of Hollobaugh'strial period to Osborne when the strike occurred. In view ofthe fact that Hollobaugh had never been warned at allabout his work, or told he was not performing at a levelthat would warrant his retention on the job at the end ofhis probationary period which had just 3 hours to go, Imust conclude that Respondent has not established a"substantial business justification" for refusing to take himback following the strike.Finally, as to Laughner, Respondent argues that hisapplication for employment of May 17 listed "die setter" asthe position sought, and, as Laughner was only a diesettertrainee, and not qualified as a diesetter, there was noobligation on Respondent's part to rehire him. As therequirement by Respondent that the strikers fill outapplications for new employment was itself in derogation oftheir rights under Laidlaw, supra, Respondent cannot relyon this application as justification for its failure to offerLaughner open diesetter trainee positions.5Furthermore,Laughner, who was eventually rehired as an operator,could have been taken back as such even had no diesettertrainee positions been available.In sum, not only did Respondent unlawfully dischargeall its striking employees on April 28, it thereafter failed tooffer available positions to the four employees, D'Amore,Vogt, Hollobaugh and Laughner, in disregard of theircontinued status as "employees," as their right to bereinstated, following the end of the strike, as jobs becameavailable. Respondent thereby violated Section 8(a)(1) and(3) of the Act.CONCLUSION OF LAWBy discharging employees because they engaged in aprotected concerted activity, and by failing to offerreinstatement to strikers when vacancies arose, Respon-dent has engaged in unfair labor practices affectingcommerce within the meaning of Sections (8)(a)(1), and (3)and 2(6) and (7) of the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom its unfair labor practices, that it offer reinstatement,to the extent it has not already done so, to Valiery Vogt,Diane D'Amore, George Hollobaugh, and James Laugh-ner, with backpay computed as provided in F. W.s As noted above, two new diesetter trainees reported to work June 9.70 COMPACTED POWDERED METALS, INC.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962), and takecertain affirmative action in order to effectuate the policiesof the Act.Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6Respondent Compacted Powdered Metals, Inc., Ridg-way, Pennsylvania, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging or refusing to reinstate any employeesbecause they have engaged in concerted activities formutual aid and protection.(b) In any like or related manner interfering with,restraining, or coercing their employees in the exercise oftheir rights protected by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Valiery Vogt, Diane D'Amore, George Hollo-baugh, and James Laughner immediate and full reinstate-ment to their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice to6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.their seniority or other rights and privileges, and makethem whole for any loss of earnings they may have sufferedin the manner set forth in the section hereof entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its place of business in Ridgway, Pennsylvan-ia, copies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being signed by an authorizedrepresentative of the Company, shall be posted immediate-ly upon receipt thereof, and be maintained for 60consecutive days therafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify said Regional Director, in writing, within 20days from tile date of this Order, what steps the Respon-dent has taken to comply herewith.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."71